Filed 3/5/18; Certified for Publication 3/28/18 (order attached)




     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                      DIVISION FOUR

URGENT CARE MEDICAL                                                B277827
SERVICES, et al.,
                                                                   (Los Angeles County
         Plaintiffs and Appellants,                                Super. Ct. No. BC610250)


         v.

CITY OF PASADENA,

         Defendant and Respondent.



THE CITY OF PASADENA et al.,                                         B277868

         Plaintiffs and Respondents,                               (Los Angeles County
                                                                   Super. Ct. No. BC552019)
         v.

MEDICAL CANNABIS
CAREGIVERS INSTITUTE et al.,
     Defendants and Appellants.
      APPEAL from judgments of the Superior Court of
Los Angeles County, M, Judge. Affirmed.
      Stanley Howard Kimmel for Urgent Care and Medical
Cannabis Caregivers Institute.
      Michelle Beal Bagneris, Pasadena City Attorney, John W.
Nam, Pasadena Assistant City Attorney; Colantuono, Highsmith
& Whatley, Michael G. Colantuono, David J. Ruderman and Jon
R. diCristina for the City of Pasadena.



                         INTRODUCTION
      The City of Pasadena filed a nuisance abatement action
against several businesses and individuals related to medical
marijuana dispensaries, which are prohibited by the Pasadena
Municipal Code (PMC). The defendants in that action later filed
a lawsuit against the City of Pasadena, and the two cases were
deemed related. In each of the two actions, the trial court
granted Pasadena’s request for injunctions, prohibiting
defendants from operating their medical marijuana dispensaries
in Pasadena. The defendants appealed from each order, and we
consolidated the appeals.
      On appeal, defendants assert three main arguments: that
the relevant Pasadena Municipal Code ordinance sections do not
render medical marijuana dispensaries a nuisance per se, one
relevant ordinance section was not properly enacted, and counsel
for Pasadena lacked authorization to bring the actions. We
disagree on each point, and affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
      On June 9, 2015, Pasadena and the People of the State of
California (collectively, Pasadena) filed a second amended




                               2
complaint seeking injunctive relief and nuisance abatement.1
Because this appeal arises from multiple superior court cases, we
will refer to the action initiated by Pasadena as the injunction
action. Pasadena named the following parties as defendants:
Medical Cannabis Caregivers Institute, Good Leaf Collective,
Landmark Research Collective, Liz McDuffie, Sunny Chan,
Shaun Szameit, Karen Pike, Urban Farms Delivery, Liz
McDuffie/Szameit Trust, and Pasadena ECB Mall, LLC. Golden
State Collective was included as a defendant in the body of the
complaint, but not listed on the title page. Pasadena’s complaint
alleged that defendants were the owners, occupiers, and/or users
of certain commercial properties that were “using the land and
premises as a medical marijuana dispensary. The use of land
and premises for a medical marijuana dispensary is prohibited by
the Zoning Code of the City of Pasadena.” The complaint alleged
that the use of the properties was in violation of various sections
of the PMC, and was a nuisance per se and a public nuisance.
Pasadena asked that defendants’ actions be abated and enjoined.
       On December 23, 2015 Pasadena moved ex parte for a
temporary restraining order and preliminary injunction
prohibiting defendants from violating the PMC’s Zoning Code by
“operating a prohibited use, to wit, a medical marijuana
dispensary . . . . Specifically, to provide, make available, or
distribute medical marijuana to a primary caregiver, a qualified
patient, or a person with an identifications [sic] card issued in
accordance with California Health and Safety Code Section
11362.5 et seq.” Pasadena asserted that PMC section 17.80.020M

      1Earlier versions of the complaint are not in the record on
appeal. The superior court case summary included in the record
indicates that the case was initially filed on July 23, 2014.



                                3
defined “medical marijuana dispensary (land use)” and within
that definition stated, “This use is prohibited in the City of
Pasadena.” Pasadena also stated that “Section 17.78.060A of the
Zoning Code states in pertinent part that any use contrary to the
code is unlawful and a public nuisance.” Pasadena also noted
that other PMC sections defined violations of the PMC as
nuisances.
       Pasadena’s application was supported by the declarations
of David Reavis, a sergeant with the Pasadena Police
Department, and Luis Lopez, an investigator for the city
attorney/city prosecutor’s office. Both Reavis and Lopez stated
that marijuana was being sold on the premises named in the
injunction application.
       Defendants opposed the ex parte application for an
injunction. They argued that the application was not supported
by sufficient evidence because the Reavis and Lopez declarations
contained hearsay. Defendants also argued there was no
showing of immediate and irreparable harm. In addition,
defendants asserted that Pasadena could not demonstrate a
likelihood of success on the merits because the relevant Pasadena
ordinance 7018, which was eventually codified as PMC section
17.80.020, “was not adopted consistent with state law: no proper
noticed hearing occurred, the matter was continued in violation of
the Pasadena municipal code, and the substance was not
addressed by the Planning Commission.”
       Defendants’ opposition was supported by the declaration of
defendants’ attorney, Stanley H. Kimmel. Kimmel stated that
the Planning Commission proposed a revision to the Zoning Code
to define medical marijuana dispensaries on January 26, 2005.
The Planning Commission then forwarded that recommendation




                                4
to the City Council, which noticed a hearing on the issue, but
continued the hearing several times. Kimmel stated that the
hearing regarding the proposed rule was eventually held on July
18, 2005, and that the hearing was included in the agenda for the
meeting on that date. Kimmel argued that the schedule for
adoption of the ordinance violated hearing and notice
requirements in the PMC. Kimmel also asserted that the initial
language defined “medical marijuana dispensary,” but did not
ban such a land use. Kimmel said that ordinance 7018, which
included language prohibiting medical marijuana dispensaries,
was adopted without a required public hearing in September
2005. Although Kimmel quoted several documents throughout
his declaration, such as City Council agenda statements, none of
the documents is included as an exhibit.
      On February 16, 2016, in a separate lawsuit, defendants
and several others2 sued Pasadena and Pasadena mayor Terry
Tornek seeking declaratory and injunctive relief. We will refer to
this as defendants’ action. Defendants’ complaint alleged that
customers of the marijuana dispensaries had serious medical
issues and benefited from cannabis products. Defendants alleged
that Pasadena was improperly enforcing the PMC ban on medical
marijuana dispensaries. Defendants’ complaint also alleged that
PMC section 17.80.020M, defining a medical marijuana
dispensary, was not enacted in compliance with relevant laws,
and therefore was void. Defendants requested, in part, a

      2The plaintiffs listed in this complaint are Urgent Care
Medical Services, Inc.; Robert Zohrabyan; Isaac Moreno Alfaro;
Shaun Szameit; Peter Giron; Golden State Collective; Hallmark
Research Collective; Urban Farms Delivery; Kevin Huebner;
Mike Boonthawesuk; Nu Remedy Collective; Lotus
Entertainment Corp.; and Jesse Boggs.



                                5
declaration stating that the PMC does not ban medical marijuana
dispensaries. Defendants also filed a notice of related cases for
Pasadena’s injunction action and two additional cases. The
superior court deemed the cases related and assigned them to the
same judge.
       On March 1, 2016, Pasadena filed its reply to defendants’
opposition in the injunction action. Pasadena noted that
defendants did not refute that defendants are operating medical
marijuana dispensaries in the City of Pasadena. Pasadena
further argued that it employs “permissive zoning,” which means
that if a land use is not specifically listed in the Zoning Code, it is
prohibited. Because a medical marijuana dispensary was not
listed as an allowed use in the Zoning Code, such a use was not
allowed. In 2005, Pasadena added the definition of a medical
marijuana dispensary to the PMC by enacting section
17.80.020M. Pasadena pointed out that because the ordinance
was adopted in 2005, defendants’ challenge to it was time-barred
because “facial challenges to zoning provisions are subject to the
90-day limitation period” under Government Code section 65009,
subdivision (c)(1)(B). Pasadena also stated that the City Council
authorized the actions to abate illegal medical marijuana
dispensaries.
       In the injunction action, Pasadena filed a supplemental
brief in support of its motion for an injunction on March 14, 2016.
Pasadena noted that a hearing was held on March 2, and “at that
time the defendants . . . raised the question whether the City had
authority to initiate the instant lawsuit.”3 The court asked for
supplemental briefing. Pasadena stated that according to the

      3The record on appeal does not include a transcript from
this hearing.



                                  6
PMC, “An injunction and an abatement proceeding require
authorization from the City Council.” It stated that the City
Council authorized the initiation of two legal actions during its
closed session meeting on July 21, 2014. Pasadena also
submitted a declaration attaching a public report of action,
stating that in 2014 the City Council “authorized and directed
the City Attorney to initiate civil abatement actions, to include
injunction, abatement proceeding, and/or nuisance abatement,
against illegal marijuana dispensaries operating in the City.”
      The court granted Pasadena’s motion for a preliminary
injunction on April 4, 2016. The injunction prohibited defendants
from “providing, making available, or distributing medical
marijuana to a primary caregiver, a qualified patient, or a person
with an identification card . . . and/or allowing such activity to
occur on their property.” The order was stayed and vacated for
reasons not relevant to the issues on appeal. The court signed a
modified preliminary injunction on September 14, 2016.
      Meanwhile, on April 28, 2016, Pasadena cross-complained
in defendants’ action, seeking injunctive relief and nuisance
abatement. On July 15, 2016, Pasadena filed a motion for a
preliminary injunction in defendants’ action. Defendants noted
that there already was a preliminary injunction in place affecting
many of the defendants. However, Pasadena was seeking an
additional injunction because “medical marijuana dispensaries
are trying to circumvent the preliminary injunctions already
issued by either renaming the dispensary or allowing other
dispensaries to occupy and use their location.”
      Defendants opposed Pasadena’s motion, arguing that
Pasadena failed to demonstrate a likelihood of success on the
merits and failed to present evidence to support a balance-of-the-




                                7
harms analysis. Defendants also argued that the City Council
did not authorize the filing of a request for an injunction.
Defendants further contended that Pasadena failed to
demonstrate that the businesses met the definition of a nuisance.
       On September 14, 2016, the court granted Pasadena’s
motion for a preliminary injunction in defendants’ action. On
September 20, 2016, defendants filed a notice of appeal in
defendants’ action. The following day, defendants filed a notice of
appeal in the injunction action.
                     STANDARD OF REVIEW
       “Pursuant to longstanding Supreme Court case law, ‘trial
courts should evaluate two interrelated factors when deciding
whether or not to issue a preliminary injunction. The first is the
likelihood that the plaintiff will prevail on the merits at trial.
The second is the interim harm that the plaintiff is likely to
sustain if the injunction were denied as compared to the harm
that the defendant is likely to suffer if the preliminary injunction
were issued.’ [Citation.] We review a trial court’s application of
these factors for abuse of discretion. [Citation.].” (ITV Gurney
Holding Inc. v. Gurney (2017) 18 Cal.App.5th 22, 28-29.) In
addition, “questions underlying the preliminary injunction are
reviewed under the appropriate standard of review. Thus, for
example, issues of fact are subject to review under the
substantial evidence standard; issues of pure law are subject to
independent review.” (People ex rel. Gallo v. Acuna (1997) 14
Cal. 4th 1090, 1136-1137.)
       “[W]here a legislative body has specifically provided
injunctive relief for a violation of a statute or ordinance, a
showing by a governmental entity that it is likely to prevail on




                                 8
the merits should give rise to a presumption of public harm.” (IT
Corp. v. County of Imperial (1983) 35 Cal. 3d 63, 71.)
                             DISCUSSION
       “In 1996, the voters of California adopted an initiative
measure permitting medicinal use [of marijuana] and, in 2004,
the Legislature enacted a statute to enhance access to medicinal
marijuana. [Citation.] In 2016, the voters approved Proposition
64 legalizing marijuana for recreational use by adults, subject to
various conditions. (See, e.g., Health & Saf. Code, §§ 11358-
11359.)” (City of Vallejo v. NCORP4, Inc. (2017) 15 Cal.App.5th
1078, 1081.) “State law permitting medicinal marijuana use and
distribution does not preempt ‘the authority of California cities
and counties, under their traditional land use and police powers,
to allow, restrict, limit, or entirely exclude facilities that
distribute medical marijuana, and to enforce such policies by
nuisance actions.’” (Id., at pp. 1081-1082.) The parties agree
that in general, a municipality such as Pasadena has the
authority to prohibit facilities that distribute medical marijuana.4
       Defendants, however, argue that PMC’s efforts to prohibit
facilities that distribute medical marijuana fail for three reasons.

      4 For the first time at oral argument, counsel for
defendants asserted that in City of Riverside v. Inland Empire
Patients Health and Wellness Center, Inc. (2013) 56 Cal. 4th 729,
the Supreme Court held that state marijuana laws did not permit
a municipality to implement a “total ban” on medical marijuana
dispensaries. This is incorrect. In City of Riverside, the Court
stated that state marijuana law “neither . . . expressly or
impliedly preempts the authority of California cities and
counties, under their traditional land use and police powers, to
allow, restrict, limit, or entirely exclude facilities that distribute
medical marijuana, and to enforce such policies by nuisance
actions.” (Id. at p. 762 [emphasis added].)



                                  9
First, defendants assert that the PMC does not sufficiently state
that a medical dispensary is a nuisance, thus precluding a
finding of nuisance per se. Second, defendants contend that PMC
section 17.80.020M was not adopted pursuant to required
procedures. Third, defendants claim that the actions against it
were not properly authorized by the City Council as required by
the PMC. Defendants argue that due to these deficiencies, the
trial court erred by finding that Pasadena made a showing that it
would prevail on the merits at trial. We address each of these
arguments below.
A.     The PMC states that medical marijuana dispensaries
       are not permitted, and that non-permitted uses are a
       nuisance.
       Defendants argue that the trial court erred by granting
Pasadena’s motions and issuing the injunctions because “there is
no substantial evidence of a city ordinance which explicitly
declares that a medical marijuana dispensary is a nuisance.”
Defendants assert that such an explicit declaration is required in
order to deem any land use a nuisance per se, citing Beck
Development Co. v. Southern Pacific Transportation Co. (1996) 44
Cal. App. 4th 1160 (Beck). In that case, the court stated, “The
concept of a nuisance per se arises when a legislative body with
appropriate jurisdiction, in the exercise of the police power,
expressly declares a particular object or substance, activity, or
circumstance, to be a nuisance.” (Id. at p. 1206.)
       Defendants assert that PMC section 17.80.020M sets forth
only a definition of a medical marijuana dispensary, and does not
constitute an “express declaration” that such a use is a nuisance.
They also contend that other PMC sections “that in general state
that any violation of any provision of the PMC is a nuisance is




                               10
not an express declaration” that a medical marijuana dispensary
is a nuisance.
       We disagree. Defendants cite no authority for their
contention that a finding of nuisance per se must be based on a
single statute as opposed to a statutory scheme. Here, the PMC
states that medical marijuana dispensaries are a nuisance, albeit
though multiple ordinance sections.
       PMC section 17.80.020M states in part, “Medical
Marijuana Dispensary (land use). A facility or location which
provides, makes available or distributes medical marijuana to a
primary caregiver, a qualified patient, or a person with an
identification card issued in accordance with California Health
and Safety Code Section 11362.5, et seq. This use is prohibited in
the City of Pasadena.”5
       Pasadena asserts that it employs a permissive zoning
system, in that the “zoning regime prohibits any land use that is
not specifically enumerated in the Zoning Code.” PMC section
17.21.030(A) states that “uses of land allowed by this Zoning
Code in each zoning district are listed” in tables included in the
PMC Zoning Code. That section continues, “Land uses that are
not listed in tables or are not shown in a particular zoning
district are not allowed . . . .” (PMC 17.21.030(A)(1).) Medical
marijuana dispensaries are not listed in tables or otherwise
allowed in the PMC.
       PMC section 17.78.060(A)(3) states that “[a]ny use or
structure which is altered, constructed, converted, enlarged,


      5 Pasadena submitted a request for judicial notice attaching
relevant parts of the PMC. Defendants did not oppose the
motion. Pasadena’s request to judicially notice relevant portions
of the PMC is granted.



                               11
erected, established, installed, maintained, moved, operated, set
up, or used contrary to the provisions of this Zoning Code . . . is
hereby declared to be unlawful and a public nuisance . . . and
shall be . . . [s]ummarily abated by this City.”
       The PMC therefore states that medical marijuana
dispensaries are not permitted, and non-permitted uses are
nuisances. This was sufficient to support the trial court’s finding
that the dispensaries constituted nuisances per se. “[W]here the
law expressly declares something to be a nuisance, then no
inquiry beyond its existence need be made and in this sense its
mere existence is said to be a nuisance per se.” (Beck, supra, 44
Cal.App.4th at p. 1207; see also City of Monterey v. Carrnshimba
(2013) 215 Cal. App. 4th 1068, 1086 [“An act or condition
legislatively declared to be a public nuisance is ‘“a nuisance per
se against which an injunction may issue without allegation or
proof of irreparable injury.’’”].) Defendants have cited no
authority in support of their position that a nuisance must be
enumerated in a single ordinance section in order to be deemed a
nuisance per se, and we have found none.
       Defendants argue that Pasadena’s permissive zoning
structure is insufficient to establish a nuisance per se, because
“[p]ermissive zoning by definition creates only a presumed
prohibition, but not an explicit legislative determination that the
use in question, medical marijuana dispensary, is a nuisance.”
Pasadena asserts that courts have recognized permissive zoning
as a valid method of prohibiting dispensaries. Pasadena is
correct. For example, in City of Monterey v. Carrnshimba, supra,
215 Cal.App.4th at p. 1095, the Court of Appeal held that the
municipality’s permissive zoning code, combined with a code
section stating that all unauthorized uses were nuisances,




                                12
established that the dispensary at issue was a nuisance per se.
(Ibid.) Other cases also have found that permissive zoning
sufficiently bars the establishment of medical marijuana
dispensaries. (See, e.g., The Kind and Compassionate v. City of
Long Beach (2016) 2 Cal.App.5th 116, 128 [a permissive zoning
scheme meant that the dispensaries “never had a vested property
right to operate a medical marijuana dispensary in the city”];
City of Corona v. Naulls (2008) 166 Cal. App. 4th 418, 433 [“where
a particular use of land is not expressly enumerated in a city’s
municipal code as constituting a permissible use, it follows that
such use is impermissible”]; City of Claremont v. Kruse (2009) 177
Cal. App. 4th 1153, 1165 [where the “Claremont Municipal Code
expressly states that a condition caused or permitted to exist in
violation of the municipal code provisions may be abated as a
public nuisance,” the “operation of a nonenumerated and
therefore expressly prohibited use . . . created a nuisance per
se.”].)
        Defendants also argue that the trial court erred because
“Pasadena shows neither nuisance conduct nor an explicit
declaration by the City Council that a medical marijuana
dispensary is a nuisance.” However, “‘[n]uisances per se are so
regarded because no proof is required, beyond the actual fact of
their existence, to establish the nuisance.’” (City of Costa Mesa v.
Soffer (1992) 11 Cal. App. 4th 378, 382.) Here, defendants did not
dispute that they operate medical marijuana dispensaries, and
the PMC stated that medical marijuana dispensaries are not
allowed and therefore a nuisance. Thus, there was no need for
additional evidence or any determination of facts regarding
whether the dispensaries created a nuisance.




                                13
       Because defendants operated medical marijuana
dispensaries, which was prohibited, and the PMC states that the
operation of a prohibited use is a nuisance, the trial court did not
abuse its discretion by finding that the dispensaries were
nuisances per se under the PMC.
B.     Adoption of Ordinance 7018
       Defendants argue that ordinance 7018 was adopted “in
conflict with general laws” because the PMC and the Government
Code require notice and a hearing. They argue that the
insufficiency in public notice also violated PMC section
17.76.040.6 They assert, without citation to any evidence, that
“no Public Notice of the 9/12/2005 City Council hearing was
given, and no Public Hearing was held.”
       Pasadena asserts that defendants’ challenge to the
procedural enactment of section is time barred: “Legislative
decisions, such as zoning ordinances like Ordinance 7018, are
subject to the 90-day limitations period that run from the date
the ordinance was adopted.” Defendants do not address this
argument; they did not file a reply brief, and although Pasadena

      6 Neither a 2005 version or a current version of PMC
section 17.76.040 appears in the record. However, the current
version of PMC section 17.76.040(C) states, “If a hearing cannot
be completed on the scheduled date, the presiding review
authority, before the adjournment or recess of the hearing, may
continue the hearing by publicly announcing the date, time, and
place to which the hearing will be continued. A hearing may be
continued two times in a 90-day period. After two continuances
or a 90-day period, the hearing shall be renoticed in accordance
with Chapter 17.76 (Public Notice).”
(https://library.municode.com/ca/pasadena/codes/code_of_ordinan
ces?nodeId=TIT17_ZONING_CODE_ART7ZOCOAD_CH17.76PU
HE_17.76.020NOHE)



                                14
made this argument in the trial court, defendants did not address
it in their opening brief.
       Government Code section 65009, subdivision (c)(1)(B)
states, “[N]o action or proceeding shall be maintained in any of
the following cases by any person unless the action or proceeding
is commenced and service is made on the legislative body within
90 days after the legislative body’s decision: . . . . To attack,
review, set aside, void, or annul the decision of a legislative body
to adopt or amend a zoning ordinance.”
       The parties agree that ordinance 7018 was adopted in 2005,
and that it amended the PMC zoning ordinance. Because
defendants did not challenge ordinance 7018 within the 90-day
period allowed by Government Code section 65009, subdivision
(c)(1)(B), their procedural challenge is time-barred.
C.     Authorization by the City Council
       Defendants assert that Pasadena’s initiation of legal action
against defendants was not authorized by the City Council, as
required by the PMC. They argue that “absent an order of the
Council, an application for injunctive relief is not permitted.”
PMC section 17.78.110(a)(1) states, “The City Attorney, upon
order of the Council, may apply to the Superior Court for
injunctive relief to terminate a violation of this Zoning Code.”
       Defendants acknowledge that the City Council has
approved the actions against them, citing documents submitted
with Pasadena’s supplemental briefing. City Council meeting
minutes from July 21, 2014, states that the City Council had a
conference with legal counsel, and authorized the initiation of
two legal actions. A “Council Meeting Recap” of the February 29,
2016 meeting notes several pending cases, and states, “City
Council reiterated the direction given on July 21, 2014 to initiate




                                15
civil abatement actions against illegal marijuana dispensaries,
and gave direction to initiate additional civil abatement actions.”
(Capitalization removed.) A document dated March 9, 2016,
titled “Public Report of Action Taken by the City Council of the
City of Pasadena,” states that on July 21, 2014, the City Council
“authorized and directed the City Attorney to initiate civil
abatement actions, to include injunction, abatement proceeding,
and/or nuisance abatement, against illegal marijuana
dispensaries operating in the City.” The Public Report continues,
“In accordance with said authority and direction, the City
Attorney has initiated actions for injunctive relief and nuisance
abatement,” and lists several superior court case numbers,
including the case number for the injunction action. The Public
Report also states, “On February 29, 2016, the City Council, in
closed session, by a vote of 8-0, reiterated the authority and
direction given on July 21, 2014.” Two days later, An “[A]mended
Public Report of Action Taken by the City Council of the City of
Pasadena,” dated March 11, 2016, included one additional case
number. Both the Public Report and the amended Public Report
were signed by assistant city attorney Frank Rhemrev.
       Defendants argue that the documents showing City Council
authorization are “a self-serving fiction created by a city attorney
who was not present at either meeting.” Other than criticizing
the evidence, however, defendants give no indication that the
City Council did not approve the initiation of the legal actions at
issue here. Defendants’ arguments are unpersuasive.
       Defendants contend that according to the roll call at the
City Council meeting on July 21, 2014, Rhemrev was not present
at that meeting. Defendants do not contend that the City Council
minutes of July 21, 2014 are incorrect regarding the initiation of




                                16
the legal actions. The minutes state that the injunction action
was authorized, and defendants have provided no evidence to the
contrary. The February 29, 2016 meeting recap reiterates that
such actions were authorized, and defendants also do not contend
that this document is incorrect. Rhemrev’s presence at the City
Council meeting in 2014 is not relevant to whether the injunction
action was authorized by City Council.
       Defendants also argue that the March 2016 Public Reports
are unreliable because the case numbers were not assigned at the
time of the 2014 authorization, and “[t]he City Council could not
have referenced actions by case numbers not yet assigned.”
However, those documents are dated and signed in March 2016,
and merely state the actions that were taken in 2014 and
afterward. The documents do not purport to be written before
case numbers were assigned. Thus we find no fault with the fact
that the documents written in 2016 include case numbers that
were assigned after the July 21, 2014 authorization.
       In short, defendants have not set forth any persuasive
arguments that the legal actions here were not authorized by the
City Council. To the contrary, the evidence shows that City
Council did authorize the actions. Defendants have therefore
failed to demonstrate that the trial court abused its discretion by
finding that the actions here were authorized by the City Council.




                                17
                          DISPOSITION
     The order issuing the injunction is affirmed. The City of
Pasadena is entitled to its costs on appeal.



                          COLLINS, J.

We concur:



EPSTEIN, P. J.



WILLHITE, J.




                               18
Filed 3/28/18
    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   SECOND APPELLATE DISTRICT

                           DIVISION FOUR

URGENT CARE MEDICAL                        B277827
SERVICES, et al.,
                                           (Los Angeles County
        Plaintiffs and Appellants,         Super. Ct. No. BC610250)


        v.                                 ORDER CERTIFYING OPINION
                                           FOR PUBLICATION
CITY OF PASADENA,

        Defendant and Respondent.

THE CITY OF PASADENA et al.,                 B277868

        Plaintiffs and Respondents,        (Los Angeles County
                                           Super. Ct. No. BC552019)
        v.
                                           ORDER CERTIFYING OPINION
MEDICAL CANNABIS                           FOR PUBLICATION
CAREGIVERS INSTITUTE et al.,
     Defendants and Appellants.

        THE COURT
        The opinion in the above-entitled matter filed on March 5, 2018, was
not certified for publication in the Official Reports. Good cause appearing,
it is ordered that the opinion in the above-entitled matter be published in the
official reports.




____________________________________________________________
EPSTEIN, P.J.              WILLHITE, J           COLLINS, J.




                                      2